Citation Nr: 1702127	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to June 1991 and from September 1998 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In June 2015, the Board remanded the claim for additional development.

The Board notes that the Veteran has filed a notice of disagreement with regard to his claim for service connection for a right hand disability.  The record reflects that the RO is concurrently developing that claim; a statement of the case was just issued.  Thus, the Board declines to take jurisdiction of that claim at this time, and it has not yet been certified on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for sleep apnea (50 percent), left ventricular hypertrophy (30 percent), a cervical spine disability (20 percent), a right knee disability (10 percent), a left knee disability (10 percent), as well as for hypertension, erectile dysfunction, and another separate left knee disability, each rated as noncompensable, with a combined disability rating of 80 percent.  Thus, the Veteran meets the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16 (a). 

In this case, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim for a TDIU, and therefore the claim must be denied.




The Veteran contends that he is unemployable due to his service-connected left ventricular hypertrophy and his degenerative joint disease.  He reports that he last worked full-time in the U.S. Navy in August 2006 as a storekeeper/supply lifter.

However, the probative medical evidence reflects that the Veteran's left ventricular hypertrophy has been assessed to be mild in degree, and neither his cardiovascular disability nor his degenerative joint disease of the cervical spine or knees has been assessed to preclude employment.  

Turning to the evidence of record, on July 2006 VA examination, the effects of the Veteran's service-connected disabilities on the Veteran's usual occupation was considered minimal.  The conditions had a minimal effect on his ability to complete desk work.  On a March 2007 VA examination, the Veteran reported that he was participating in vocational rehabilitation and was working part-time.  He reported that he could not complete heavy lifting, but he could climb stairs, ride a bicycle, and run one half of a mile.  He had mild left ventricular hypertrophy.  On December 2007 VA examination, he reported constant neck pain, with stiffness and decreased range of motion, as well as discomfort in the knees that affected his ability to climb stairs, kneel, and squat.  His knee pain typically lasted all day.  He reported that he was working part-time as a clerk for the VA and was in a VA program going to college.  An October 2007 VA treatment record reflects that the Veteran was taking classes in psychology and counseling and he was planning to contact the local community health center to inquire as to employment.  However, in January 2008, the Veteran reported on a mental health intake that he had stopped attending vocational rehabilitation classes due to his depression.  On September 2008 VA examination, the Veteran reported that he had quit his job with the VA after he was reprimanded for an inability to answer the phone correctly.  On May 2009 VA examination, the Veteran's left ventricular hypertrophy and left knee disability were assessed to have significant effects on occupation in that there was decreased mobility with lifting and carrying, weakness or fatigue, and pain.  His sleep apnea was assessed to have no significant effects on occupation.  


On September 2009 TDIU VA examination, the examiner concluded that the Veteran's sleep apnea and left ventricular hypertrophy should not preclude light duty or sedentary employment.  Strenuous physical employment was limited given the Veteran's subjective activity intolerance.  The medical records were negative for any contraindication to employment due to sleep apnea.  The same was the case for the Veteran's cervical spine disability.  It was noted that strenuous physical employment was limited.

On August 2010 VA examination, the Veteran reported constant pain in the left knee, his left knee would lock up on him and he felt that it was misaligned. His left knee disability was assessed to have significant effects on his occupation in that he had decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength, and lower extremity pain.  On December 2010 VA examination, despite the Veteran's report of cervical spine pain and radiation into the upper extremities, physical examination showed no abnormality when walking, standing, on range of motion, or with regard to muscle strength or reflex testing.  A July 2011 VA treatment records reflects the Veteran's report of weakness noted when he works at a computer, and numbness of the entire right hand and forearm.  However, cervical radiculopathy was not shown on objective testing.  Mild carpal tunnel syndrome was demonstrated.  On March 2012 VA examination, the Veteran reported that he had not been employed since he was attempting a VA clerk job but quit after being criticized for his performance.  Since then he had been idle and stayed home much of the time.  VA treatment records reflect that in April 2013 and August 2013, the Veteran reported his desire to obtain employment, to include a position with the VA.  In March 2014, he reported that he did was not able to do the heavy lifting associated with a job at Goodwill, and was not currently looking for a new job.  On March 2014 VA examination, the Veteran's left knee disability was assessed to impact the Veteran's ability to work in that he would have pain with walking, standing, or kneeling for an extended time.  An August 2016 DBQ reflects that the Veteran had pain and swelling of the left knee that severely limited his mobility, causing him to stay at home when flare-ups occurred.  The record reflects that he underwent a total left knee replacement in August 2016.  Two weeks following surgery, good range of motion of the left knee was shown.

The Veteran's VA vocational rehabilitation folder reflects a December 2006 initial assessment by a vocational rehabilitation counselor finding that the Veteran possessed marketable skills, and that because he could no longer perform the duties required from his previous jobs, he would benefit from additional training in order to become employed in a job that did not exacerbate his service-connected disabilities.

When analyzing the above summarized evidence, the Board finds that the Veteran's service-connected disabilities do not preclude substantial employment.  The record reflects that the Veteran was approved for vocational rehabilitation based upon an evaluation of his service-connected disabilities and previous educational and employment history.  He then began school to be retrained, and was also able to work in a clerical position for the VA.  These developments demonstrate his ability to work in a sedentary position, as has been concluded on multiple VA examinations conducted throughout the appeal period.  The evidence further demonstrates that he left his vocational rehabilitation program, as well as his clerical position with the VA, based upon his depression and reaction to criticism on the job.  Neither of these reasons relate to his service-connected disabilities.  Significantly, he is not in receipt of service connection for a psychiatric disorder.  To that extent, VA examination reports of record reflect that while the Veteran's cervical spine disability, knee disabilities, and left ventricular hypertrophy affect his ability to engage in strenuous activity, such as jobs that require lifting or prolonged standing or walking, his service-connected disabilities do not prevent sedentary or clerical employment of the type that the Veteran was receiving training to obtain, or such as the type of VA position he previously held.  The evidence further demonstrates the Veteran's report that he did not wish to look for new employment, specifically after his physically strenuous job at Goodwill.  However, the evidence must demonstrate that the service-connected disabilities are of such severity as to preclude substantially gainful employment, and therefore a disinterest in pursuing employment opportunities, or trouble obtaining employment based upon factors such as the economy or other nonservice-connected impairments, cannot suffice to meet this standard.  The Board also notes that the Veteran is not in receipt of service connection for carpal tunnel syndrome, and that disability accounts for trouble with typing at a computer.  
The Board has taken into account the fact that the Veteran's cervical spine disability and knee disabilities do significantly impact his ability to attend to physical activities, however, not only does the record reflect that the Veteran is able to walk, drive, run, and attend to his activities of daily living, but it also demonstrates an inconsistency between his subjective, reported impairments of the back and knees, and the objective findings on examination showing a milder disability picture, as demonstrated on December 2010 VA examination.  While the evidence does show that the Veteran is impaired by his service-connected disabilities, such impairments are accounted for by the 80 percent combined rating currently in effect.  

For the reasons stated above, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim for a TDIU, and therefore the claim must be denied.


ORDER

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


